BARFIELD, Judge.
We treat this appeal as a petition for review by certiorari.
Upon consideration of the briefs and appendices filed by the parties, we find that the trial court erred in two respects. The trial court made no finding that the petitioner had the ability to produce any additional documents and, thereby, to comply with the trial court’s earlier order. See e.g., Bowen v. Bowen, 471 So.2d 1274 (Fla.1985); Fredericks v. Sturgis, 598 So.2d 94 (Fla. 5th DCA 1992); Lubin v. Schumer, 593 So.2d 599 (Fla. 3d DCA 1992); and Grapin & Chaykin, M.D., P.A. v. Turnoff & Fox, M.D., P.A., 413 So.2d 133 (Fla. 3d DCA 1982). The trial court further erred in ordering payment of $300 in previously ordered attorney fees. The record discloses that the previously ordered amount was $180.
*875The petition is GRANTED and the order of May 21,1992 is QUASHED. The case is REMANDED to the trial court for further proceedings consistent with this opinion.
ERVIN and WEBSTER, JJ., concur.